WR-83,577-01
                                                             COURT OF CRIMINAL APPEALS
                                                                              AUSTIN, TEXAS
                                                             Transmitted 7/14/2015 1:33:32 PM
                                                               Accepted 7/15/2015 7:56:45 AM
                NO._______________________________                             ABEL ACOSTA
                                                                                       CLERK

                             IN THE                            RECEIVED
                                                        COURT OF CRIMINAL APPEALS
                   COURT OF CRIMINAL APPEALS                   7/15/2015
                                                          ABEL ACOSTA, CLERK
                            OF TEXAS
                  EX PARTE WENDI ANN TILLMAN
                            Applicant

                               vs.

                      THE STATE OF TEXAS
                           Respondent


           ON APPLICATION FOR WRIT OF HABEAS CORPUS
         TH
TO THE 368 JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY TEXAS
                              NO.


              STATE’S MOTION FOR EXTENSION OF TIME


                                                                     Jana Duty
                                                              District Attorney
                                                     Williamson County, Texas

                                                              John C. Prezas
                                                    State Bar No: 24041722
                                                  Assistant District Attorney
                                              405 Martin Luther King, Box 1
                                                  Georgetown, Texas 78626
                                                             (512) 943-1234
                                                       (512) 943-1255 (fax)
                                                          jprezas@wilco.org
      NOW COMES THE STATE OF TEXAS, by and through her Assistant

District Attorney, John C. Prezas, and moves the Court, pursuant to Article 11.07

of the Texas Code of Criminal Procedure and Tex. R. App. Pro. 73.5, to allow the

parties additional time to investigate and submit proposed findings of fact and

conclusions of law, as well as any supporting affidavits or documentation to the

trial court. In support of its motion, the State would show the Court the following:



1. Wendi Ann Tillman (hereinafter “Applicant”) filed an application for a writ of

   habeas corpus in cause 06-1062-K368 in the 368th Judicial District Court in

   Williamson County Texas, the trial court, on February 17, 2015.

2. The State filed its answer in that cause on February 27, 2015.

3. The trial court entered an Order Designating Issues on March 3, 2015.

4. Applicant filed her proposed findings of fact and conclusions of law on May 12,

   2015.

5. The State recently submitted a motion for additional time to the trial court,

   seeking an order granting the parties until September 26, 2015, to submit

   proposed findings of fact and conclusions of law, as well as any supporting

   affidavits or documentation, on or before July 14, 2015.

6. That proposed due date falls outside of the 180 day time period contemplated

   by Tex. R. App. Pro. 73.5. Therefore, the State has filed this motion in hopes
   that this Court will allow for the additional time it has requested from the trial

   court to obtain affidavits responsive to the issues designated by the trial court.

7. The State intends to use the additional time to obtain affidavits from Mr. Greg

   Terra, Mr. Dario Bargas, and Ms. Amber Hinson, the attorneys who represented

   applicant at various stages of the case and whom she argues have rendered her

   ineffective assistance of counsel.

8. Mr. Prezas has corresponded extensively with Mr. Terra and knows Mr. Terra

   to be preparing an affidavit currently. Mr. Terra has asked for additional time

   to do so.

9. Mr. Prezas has also corresponded with Mr. Bargas who is currently reviewing

   his file regarding this matter. Mr. Prezas recently learned of Ms. Hinson’s

   involvement and is seeking further information from her as well.

10. Mr. Prezas believes these additional affidavits and additional information will

   significantly assist the trial court in evaluating applicant’s claims and resolving

   the issues it has designated.
      WHEREFORE, PREMISES CONSIDERED, the State of Texas respectfully

requests that this Court grant its motion for an additional time to provide these

affidavits and information related thereto to the trial court and designate some date

after September 26, 2015, by which the trial court must provide to this Court its

findings of fact and conclusions of law.

                                             Respectfully submitted,

                                             Jana Duty
                                             District Attorney
                                             Williamson County, Texas

                                             /s/ John C. Prezas
                                             John C. Prezas
                                             Assistant District Attorney
                                             State Bar Number 24041722
                                             405 Martin Luther King #1
                                             Georgetown, Texas 78626
                                             (512) 943-1248
                                             (512) 943-1255 (fax)
                                             jprezas@wilco.org


                               Certificate of Service

      This is to certify that on July 14, 2015, a copy of the foregoing motion has
been sent to Appellant by certified mail to Wendi A. Tillman at the following
address: William P. Hobby Unit, 742 FM 712, Marlin, TX 76661.

                                             /s/ John C. Prezas
                                             John C. Prezas